UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 00-2303



BOBBY SAUL,

                                                 Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-99-1043-2)


Submitted:    April 27, 2001                      Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
William S. Thompson, COOK & COOK, Madison, West Virginia, for Ap-
pellant. James A. Winn, Regional Chief Counsel, Patricia M. Smith,
Deputy Regional Chief Counsel, Robert W. Flynn, Assistant Regional
Counsel, Office of the General Counsel, SOCIAL SECURITY ADMIN-
ISTRATION, Philadelphia, Pennsylvania; Rebecca A. Betts, United
States Attorney, Stephen M. Horn, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Bobby Saul appeals the district court’s order affirming the

Commissioner’s final decision regarding the onset date of Saul’s

disability for determining entitlement to Supplemental Security

Income and Disability Insurance Benefits.     See 42 U.S.C. § 405(g)

(1994). Appellant’s case was referred to a magistrate judge pursu-

ant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge rec-

ommended that the Commissioner’s decision be affirmed and advised

Appellant that failure to file timely objections to this recom-

mendation could waive appellate review of a district court order

based upon the recommendation.       Despite this warning, Appellant

failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.    Accord-

ingly, we affirm the judgment of the district court.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            AFFIRMED


                                 3